Citation Nr: 1715560	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  09-40 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for post-traumatic stress disorder (PTSD).

2. Entitlement to service connection for a psychiatric disorder other than PTSD, to include major depressive disorder (MDD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1977 to April 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and May 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In an October 2011 decision, the Board found that new and material evidence was presented during the appeal period for the September 2006 rating decision with respect to the issue of entitlement to service connection for PTSD.  Thus, it was considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See 38 CFR 3.156(b).  Therefore, the Board found that the September 2006 and May 2007 rating decisions were the actions on appeal, and as such those same rating decisions have been identified here.

By way of background, in October 2011, in addition to reopening the Veteran's claim of entitlement to service connection for PTSD, the Board dismissed claims of service connection for a skin disorder, diabetes mellitus type II, and hypertension and therefore they are no longer on appeal.

The scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Review of the evidentiary record reveals a current diagnosis of major depression, as well as PTSD, on Axis I.  As such, service connection for MDD is also on appeal as noted on the title page. 


As noted in the October 2011 Board decision regarding the Veteran's current diagnosis of MDD, it was observed that the RO previously denied service connection for an adjustment disorder with depression in a February 1989 rating decision.  At that time, the RO noted that the Veteran had been hospitalized from April 15, 1988, to April 22, 1988, with a diagnosis of adjustment disorder with depressed mood; the RO found that such disorder was a constitutional or developmental abnormality and that no neuropsychiatric disorder had been shown in service.  

The U.S. Court of Appeals for the Federal Circuit, in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008), held that a claim for one diagnosed disease or injury cannot be prejudiced by the result in a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F. 3d 399 (Fed. Cir. 1996).  

While the RO generally considered depressive symptoms when it denied the Veteran's claim in February 1989, the Veteran was diagnosed with a different mental disorder at that time (i.e., adjustment disorder with depressed mood).  Thus, in consideration of the above case law and the fact that the Veteran now has a diagnosis of major depression on Axis I, the Board determined in October 2011 that it would consider the Veteran's service connection claim for a psychiatric disorder other than PTSD (i.e., major depression) as an original claim rather than a request to reopen the previously denied claim, which would require the presentation of new and material evidence sufficient to reopen the claim before evaluating the claim on the merits.  

The Veteran testified at a Travel Board hearing in May 2011.  A transcript of that hearing has been included with the record.  However, the Veteran's Law Judge that conducted the May 2011 hearing is no longer with the Board.  The Veteran was notified of such in a letter issued in March 2013.  The Veteran requested an additional hearing and a Board videoconference hearing was conducted in February 2017.  A transcript of the hearing has been associated with the record. 

When this matter was last before the Board in November 2016, it remanded the issues on appeal in order to afford the Veteran the opportunity to testify before the undersigned Veteran's Law Judge.  As previously noted, the Veteran testified before the undersigned Veteran's Law Judge in February 2016, the Board finds the directives have been complied with.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008);  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For the below noted reasons, the Board finds that a VA examination is necessary in order to determine the nature and etiology of the Veteran's PTSD and MDD.

The Veteran asserts that he suffers from an acquired psychiatric disorder, to include PTSD and MDD, as a result of an in-service sexual assault or military sexual trauma (MST).  The service treatment records do not document this purported personal assault and the Veteran reported in statements to his treating psychologist in March 2013 as well as a statement submitted in support of his claim in February 2015 that he had never reported what had happened to him due to fear and shame.  Additionally, while he was reported as AWOL on multiple occasions, which he now asserts was an attempt to avoid additional contact with his attacker, his psychiatric evaluations in service were normal.  In addition, in October 1984 during a Report of Medical History, he denied frequent trouble sleeping, depression, excessive worry, loss of memory, nervous trouble and unconsciousness.  Furthermore, the Veteran's treating psychologist submitted a statement in September 2014, where she noted that the Veteran reported that he experienced military sexual trauma.  She believed his report to be genuine and "indicated significant distress" related to the trauma he experienced while in the military.  She also noted that he was referred to a MST program in which he participated successfully.  Unfortunately, this statement did not contain a clear nexus opinion and therefore, on remand a VA examination to determine the nature and etiology of the Veteran's mental health conditions to include any relation to his alleged in service military sexual trauma should be obtained. 

The Board notes that, according to the special provisions of 38 C.F.R. § 3.304 (f)(5), VA may submit any evidence that it receives concerning the alleged MST to an appropriate medical or mental health professional for an opinion as to whether the evidence indicates that a personal assault occurred.  That is to say, in these types of cases there is an exception to the general rule announced in Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996), that after-the-fact medical nexus evidence cannot, as a matter of law, corroborate the occurrence of a noncombat stressor in service.  Indeed it can when, as here, the claim is predicated on MST.  See Patton v. West, 12 Vet. App. 272, 277 (1999); YR v. West, 11 Vet. App. 393, 398-99 (1998).

The Board notes that the Veteran was previously afforded a VA examination in relation to his mental health conditions in December 2011.  The examiner noted that while the Veteran had been diagnosed with mental health conditions in the past, to include PTSD, the examiner could not confirm such during the examination.  He noted that the Veteran's reported stressors were vague and not verified and while prior physicians had listed PTSD symptoms, such were not definitely linked to any stressors.  An addendum opinion was obtained in September 2012, where the examiner confirmed the December 2011 examiner's conclusions.  However, while both of these examiners considered the Veteran's alleged in-service stressors, neither considered the Veteran's MST allegations.  

Therefore, based on the foregoing, the Board finds that the Veteran should be afforded an additional VA examination to determine the current nature and etiology of his acquired psychiatric disorders, to include consideration of his allegations of MST.

Additionally, the Board notes that the Veteran has reported an in-service event based on a personal assault and that specific notice is required in such claims.  A review of the record reveals that the Veteran has been provided general notice as to what information is required to substantiate a claim for service connection for PTSD based upon combat service and specific notice for claims based on personal assault.  In this regard, the Board notes the notice sent to the Veteran in November 2015, which advised the Veteran that evidence from sources other than service records may corroborate an account of a stressor incident that is predicated on a personal assault.  See, e.g., Patton v. West, 12 Vet. App. 272, 277 (1999); see also 38 C.F.R. § 3.304 (f)(5).  However, such notice did not provide examples of alternative sources that could be used to corroborate the Veteran's claims.  On remand, the Veteran should be advised of the alternative sources that may be used to support his claim. 

Finally, during the Veteran's February 2016 hearing, he indicated that he received psychiatric treatment at Kaiser Permanente Hospital.  The Board notes that records from December 2004 and March 2005 are included in the claims file, however it is unclear if additional records exist.  In March 2017, the RO attempted to obtain additional records, however due to a dates of treatment discrepancy, such were not obtained.  As the issues are being remanded, additional attempts to obtain such records should be made.  Furthermore, due to the length of time that will pass on remand, updated VA and non-VA treatment records should be obtained and associated with the claims file. 

Accordingly, the case is REMANDED for the following action:
1.  Furnish to the Veteran a letter informing him that evidence from sources other than service records may corroborate an account of a stressor incident that is predicated on a personal assault, to include records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy, and that evidence of behavior changes following the claimed assault, to include a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes, is one type of relevant evidence that may be found in the mentioned sources, as outlined in 38 C.F.R. § 3.304 (f)(4) and in accordance with Patton, supra.

2.  Obtain all updated VA treatment records.  All reasonable attempts should be made to obtain such records  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).

3.  Request that the Veteran provide information and, if necessary, authorization, to enable VA to obtain any private treatment records pertinent to the claims on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization so as to allow VA to obtain any outstanding private records demonstrating treatment for his claimed acquired psychiatric disorders since service, to specifically include any treatment records from Kaiser Permanente Hospital.  For any records identified, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

4.  After completing the above development, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed acquired psychiatric disorders.  The examiner should review the record and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

(A)  The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria.  The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014). 

(B)  The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and MDD and whether such diagnoses are the result of an in-service sexual assault.  If the examiner determines that the Veteran does not meet the diagnostic criteria, the examiner must explain such in light of the Veteran's treatment records to the contrary. 

(C)  For each diagnosed acquired psychiatric disorder, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder had its onset during, or is otherwise related to, the Veteran's military service.  The examiner should specifically comment on the Veteran's AWOL periods and his allegations that such were attempts to avoid his attacker.

The examiner is advised that the absence of contemporaneous service treatment records showing complaints of or treatment for an acquired psychiatric disorder is not persuasive evidence that such disability was not incurred in service.

(D)  The examiner should also offer an opinion as to whether the Veteran manifested a psychosis (defined as a brief psychotic disorder; delusional disorder; psychotic disorder due to general medical condition; psychotic disorder, not otherwise specified; schizoaffective disorder; schizophrenia; schizophreniform disorder; shared psychotic disorder; and substance-induced psychotic disorder) within one year of his April 1986 service discharge and, if so, to describe the manifestations.

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion. 

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.  Furthermore, the Board requests that the examiner discuss his/her findings in relation to the prior VA examinations and opinions obtained in December 2011 and September 2012. 

5.  Readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




